COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

ERIC FLORES,                                      §
                                                                  No. 08-16-00159-CR
                     Appellant                    §
                                                                     Appeal from the
v.                                                §
                                                                   120th District Court
THE STATE OF TEXAS,                               §
                                                                 of El Paso County, Texas
                     Appellee.                    §
                                                                   (TC# 20110D01621)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2016.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.